DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 3,971,904) in view of Castillo (US 8,079,287).
With respect to claim 1 Ward discloses a cooking appliance comprising:
a main body including a heating part [column 3 lines 18-20, Ward discusses a gas cooker and gas burners];
a valve [reference character 23] positioned at least partially inside the main body to supply fuel to the heating part and including a coupling shaft [reference character 21]; and
a knob unit [reference characters 1 and 2, and cam 4] coupled to the main body to regulate a degree of opening and closing of the valve, wherein the knob unit includes:
a valve holder assembly [reference characters 1, 2, and 4] positioned at a rear of the operating part and provided to allow the coupling shaft to pass therethrough;
wherein the valve holder assembly is configured to fix the coupling shaft to a first point and a second point different from the first point to prevent the coupling shaft from moving [see annotated Fig. 1, below].
Ward does not explicitly disclose, with connection to the embodiment of Fig. 1, an operating part provided on a front surface of the main body to be operable and to which the valve is coupled at least partially.
Castillo discloses a stove having a knob [reference character 11] that is attached to a valve stem [reference character 6] which operates a valve [reference character 2] which allows for control over the gas flow rate to a stove.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the cooking appliance taught by Ward by including a knob connected to the portion of the gas tap spindle that extends away from the front surface of the control panel of the cooker, as taught by Castillo, in order to allow for the user to rotate the gas tap spindle and control the flow rate of gas through the tap.

    PNG
    media_image1.png
    452
    737
    media_image1.png
    Greyscale

With respect to claim 2 Ward discloses that the valve holder assembly includes: a head part [reference character 4] configured to be coupled to the coupling shaft; and a body part [reference characters 1 and 2] to which the head part is coupled.
With respect to claim 3 Ward discloses that the body part includes: a first body part [reference character 2] positioned on a front surface of the valve holder assembly; and a second body part [reference character 1] coupled to a rear side of the first body part.
With respect to claim 4 Ward discloses that the first body part includes an opening [reference character 3] formed to allow the head part to be coupled thereto, and the head part is coupled to the first body part through the opening.
With respect to claim 5 Ward discloses the head part includes:
a protruding part provided to surround the coupling shaft;
a coupling part coupled to the second body part; and a separation preventing part provided on a boundary between the protruding part and the coupling part [see annotated Figs. below].

                                    
    PNG
    media_image2.png
    215
    370
    media_image2.png
    Greyscale

                                            
    PNG
    media_image3.png
    388
    362
    media_image3.png
    Greyscale

With respect to claim 6 Ward discloses the separation preventing part has a cross section larger than a cross section of each of the protruding part and the coupling part [see annotated Fig. above].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762